Citation Nr: 0529239	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  01-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
to be secondary to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed to be secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran's countable service consists of active duty from 
July 1967 to July 1969.  It was determined by Administrative 
Decision of March 1993 that the discharge for the period of 
service from November 1970 to March 1975was under conditions 
that constitute a statutory bar to Department of Veterans 
Affairs (VA) benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the VA.  The 
veteran failed to appear for a VA Central Office hearing, 
scheduled in April 2002.  In statements dated in April 2002, 
the veteran and his representative requested Travel Board and 
videoconference hearings.  Ultimately, in January 2003, the 
veteran withdrew his request for a hearing, stated that he 
wanted his appeal forwarded to the Board for a final decision 
and reported that he had no more evidence to submit.  

In a July 2003 decision, the Board reopened the veteran's 
claim for service connection for chloracne, claimed to be 
associated with Agent Orange exposure, based on a finding 
that new and material evidence had been received with respect 
to the previously denied claim.  In its current status, the 
case returns to the Board following completion of development 
made pursuant to its May 2002 and July 2003 remands.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran meets the statutory requirements of presumed 
herbicide exposure during active duty in the Republic of 
Vietnam.

3.  There is no evidence of a current diagnosis of chloracne.  

4.  There is no medical evidence of record linking active 
duty or presumed herbicide exposure to any dermatological 
disorder.

5.  The veteran is not shown to have peripheral neuropathy 
that is related to injury, disease or event noted during his 
military service, including Agent Orange exposure.  


CONCLUSIONS OF LAW

The criteria for service connection for the claimed skin 
disorder are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 501(a), 
1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend entitled to 
service connection for chloracne and peripheral neuropathy 
that they claim were the result of the veteran's exposure to 
Agent Orange during his service in Vietnam.  The veteran's 
local representative in a January 2005 statement argues that 
the veteran can prevail under the provisions of 38 U.S.C.A. 
§ 1154(b) that permits use of satisfactory lay statements or 
other evidence of service incurrence, in the absence of 
official record, where the events described are consistent 
with the circumstances of service.  In a July 2005 statement, 
the veteran's national service representative argues that it 
is immaterial whether the conditions are due to Agent Orange 
or not and emphasizes the importance of the nexus opinions 
that link the conditions to the veteran's military service.  

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  

Even if a veteran is not found to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit o f the doubt in resolving such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  A veteran needs only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the veteran's case, his military personnel records confirm 
that he served in Vietnam from May 1968 to January 1969, and 
thus, is entitled to the presumption that he was exposed to 
Agent Orange during his military service.  Incidentally, his 
DD Form 214 and other personnel records also confirm that his 
military occupation specialty was cook.  There is no other 
indication from the record that he was engaged in combat and 
as a consequence, the provisions of 38 U.S.C.A. § 1154 are 
not applicable.  

The Board has reviewed all pertinent evidence of record, 
including statements, service records, clinical reports and 
excerpts from medical texts.  The Board finds that the 
preponderance of the evidence is against the claims for 
service connection for chloracne or peripheral neuropathy, as 
these conditions are not currently shown.  The veteran has 
not brought forth any evidence showing current disability.  
In the absence of evidence of current disability, the 
evidence of record does not support a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The discussions follow.  

Chloracne

The veteran's service medical records show that he was 
hospitalized in January 1967 with a constellation of symptoms 
including spots on the skin.  More skin lesions were observed 
during the course of the emergency room stay.  These and the 
veteran's other symptoms were associated with a microplasm 
infection.  The Board observes that the January 1967 
hospitalization predates the veteran's Vietnam service that 
commenced in May 1968.  Consequently, no association can be 
drawn between those complaints and the veteran's Agent Orange 
exposure.  Just as important, no diagnosis of chloracne was 
recorded during the veteran's military service.  While at 
separation the veteran reported a history of skin problems, 
but nothing significant was shown on clinical evaluation.  

Reports of outpatient treatment compiled after the veteran's 
separation from service show treatment for skin complaints 
variously classified.  The predominant diagnosis has atopic 
dermatitis.  Other diagnoses include contact dermatitis, 
eczematous dermatitis, herpes zoster, folliculitis, acne 
vulgaris and tinea pedis.  The first documented evidence of 
chloracne is recorded in an April 1997 VA outpatient 
treatment record showing that the veteran complained of 
chloracne.  The record shows that the physical examination 
was negative for lesions.  

Reports of VA and private treatment, dated in May 2000 show 
the presence of skin lesions associated with a diagnosis of 
chloracne.  This is positive evidence in the veteran's case, 
as it tends to show that the veteran has a disability 
associated with Agent Orange exposure.  The veteran argues 
that this medical opinion provides the link required to 
associate his skin problem to service.  This argument fails 
because these findings have not been confirmed on subsequent 
examination.  

The September 2004 VA, ruled out the presence of chloracne.  
The examiner reviewed the veteran's clinical record and noted 
just one entry for a skin condition related to condyloma 
acumination of fennulem of penis in 1967.  He added that 
these venereal warts were treated with topical podophylim.  
In addition, the VA examiner discounted the May 2000 
diagnosis of chloracne, stating that there was no dermatology 
confirmation of that diagnosis in available treatment 
records.  Finally, the examiner determined that there was 
insufficient evidence to support a current diagnosis of 
chloracne and stated that it was less likely than not that 
any existing skin abnormalities were related to the veteran's 
military service.  He specifically addressed his third 
diagnosis, that of genital condyloma, stating that it is 
unlikely that the current diagnosis of genital warts is 
related to the warts diagnosed on active duty and more likely 
that it is a post-service re-infection of a common genital 
virus.  

This opinion constitutes negative evidence in the veteran's 
claim and is credible as it reflects a review of the entire 
clinical record, an evaluation of current findings and 
consideration of the veteran's contentions.  

While the Board has considered the veteran's contentions, 
such statements are probative only to the extent that a 
layperson can discuss personal experiences.  Laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for chloracne.  Currently, the veteran is 
not shown to have chloracne that is associated with his Agent 
Orange exposure or is the result of injury, disease or event 
noted during his military service.  

Peripheral neuropathy.  

As with the preceding claim, the veteran's claim for service 
connection for peripheral neuropathy fails because there is 
no current medical evidence of this condition.  

The veteran's service medical records make no reference to 
peripheral neuropathy.  A February 1968 report shows that the 
veteran complained of hypesethias in the right big toe that 
was determined to be associated with a low back disability.  
Nothing pertinent was recorded on the report for separation 
from military service.  

The first reference to peripheral neuropathy is recorded in 
an October 1996 VA record that shows that the veteran 
reported that he had peripheral neuropathy.  In August 1997, 
the veteran reported having polyneuropathy that he felt was 
related to his Agent Orange exposure.  While a layperson can 
discuss personal experiences, he or she cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit, supra.  

Clinical evidence amassed by VA during the 1990s shows that 
the veteran repeatedly reported complaints of sensory loss in 
his extremities.  These symptoms were associated with foot 
surgery to remove a fibroma from the heel of his left foot, 
performed by VA in 1994.  This surgery caused damage to the 
cutaneous nerves in the skin of the sole of the left foot.  
As a consequence the veteran was awarded compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
resultant disability diagnosed as traumatic left tibial 
neuropathy.  

The veteran has not brought forth any evidence showing that 
he currently has peripheral neuropathy (that is disability 
other than that for which he is receiving compensation 
benefits under the provisions of 38 U.S.C.A. § 1151).  In the 
absence of evidence of current disability, the record does 
not support a claim for service connection.  See Brammer, 
supra.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO notified the veteran of its duty to inform and assist 
him in its December 2003 and August 2004 letters.  By these 
letters, the RO informed him how he could prevail on the 
issue of service connection and of VA's duties to assist him 
in the presentation of his claim.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement.  Specifically, the veteran was informed of 
the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial denial of a service connection was issued prior to 
the passage of VCAA.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  

The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the agency of original jurisdiction 
(AOJ) decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  Here, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - well before VCAA was 
enacted.  The Court acknowledged in Pelegrini, at p. 120, 
that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  The veteran has had subsequent 
content-complying notice.

The Board observes that although the RO did not specifically 
asked the veteran to submit all evidence in his possession, 
it did advise him that he should send all pertinent evidence 
as soon as possible.  Any prejudice would exist only if the 
appellant had evidence in his possession, not previously 
submitted, that is of the type that should be considered by 
VA in assessing his claim.  Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  In the instant case, the 
veteran indicated January 2003 that he had no additional 
evidence to submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's military records, VA treatment 
records and assembled reports of private treatment.  In 
addition, the RO also provided the veteran with VA 
examinations to determine current nature and etiologies of 
his medical disabilities and provided him an opportunity to 
provide testimony at hearings on appeal.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.  




ORDER

Service connection for chloracne, claimed to be secondary to 
Agent Orange exposure is denied.  

Service connection for peripheral neuropathy, claimed to be 
secondary to Agent Orange exposure is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


